DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in voice communication with Jong Lee on 7/7/2022.
The application has been amended as follows: 

Claims 11-14 (Canceled).


Allowable Subject Matter
Claims 1-10 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Baek (US 2012/0063194), discloses a three-dimensional semiconductor integrated circuit comprising: a first CMOS circuit layer comprising a plurality of first CMOS circuit blocks (TA2); an insulating layer (302, 303) disposed on a top of the first CMOS circuit layer; a plurality of switching elements (321) respectively disposed inside via holes extending through the insulating layer, wherein the plurality of switching elements are electrically connected to the plurality of first CMOS circuit blocks, respectively; a driver circuit layer (TA1), and electrically connected with the plurality of atomic switching elements, wherein the driver circuit layer comprises a driver circuit for selectively turning on and off the plurality of atomic switching elements; and a second CMOS circuit (TA5) connected to the switching elements (see Baek, FIGS. 4-8, [0053]-[0071]). The prior art of record, Ju (Ju et al., High performance bi-layer atomic switching devices, Nanoscale, 2017, 9, 8373–8379), teaches atomic switch element. The prior art of records, individually or in combination, do not disclose nor teach “a driver circuit layer disposed on a top of the insulating layer; a second CMOS circuit disposed on a top of the driver circuit layer” in combination with other limitations as recited in claim 1.
The prior art of record, Baek, discloses a three-dimensional semiconductor integrated circuit comprising: a first CMOS circuit block (TA2); an insulator (302, 303) disposed on a top of the first CMOS circuit block; an switching element (321) disposed inside a via hole extending through the insulator and electrically connected to the first CMOS circuit block; a driver circuit (TA1),  configured to selectively turn the atomic switching element on and off; and a second CMOS circuit (TA5) connected to the switching element (see Baek, FIGS. 4-8, [0053]-[0071]). The prior art of record, Ju, teaches atomic switching element. The prior art of records, individually or in combination, do not disclose nor teach “a driver circuit, disposed on a top of the insulator; a second CMOS circuit disposed on a top of the driver circuit” in combination with other limitations as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811